           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

ARRON MICHAEL LEWIS
ADC #151373                                                   PLAINTIFF

v.                    No. 2:19-cv-102-DPM-BD

WENDY KELLEY, Director, ADC;
RANDALL DALE REED, Chief Deputy
Director, ADC; EMMER BRANCH,
Assistant Warden, ADC; DAVID
KNOTT, Major, EARU, ADC; DOUGLAS
LOCKHART, Area Supervisor, EARU, ADC;
JAMES DYCUS, Deputy Warden, EARU, ADC;
and JEREMY ANDREWS, Warden, EARU, ADC                      DEFENDANTS

                                ORDER
     On de nova review, the Court adopts Magistrate Judge Deere's
partial recommendation, NQ 50, and overrules Lewis's partial
objections, NQ 56.   FED.   R. CIV. P. 72(b)(3).       Lewis's motions for
preliminary injunctive relief and to certify a class, NQ 29 & NQ 34, are
denied.
     So Ordered.

                                                   v
                                 D.P. Marshall Jr.
                                 United States District Judge
